                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

 In re:

 BRIANA WILSON NEALEY and                            )        Case No. 19-04693-TOM-7
 CHRISTOPHER EMIL NEALEY,                            )
                                                     )
          Debtors.                                   )

                             NOTICE AND ORDER APPROVING
                       EMPLOYMENT OF SPECIAL COUNSEL FOR TRUSTEE

          Notice is hereby given that on June 1, 2020 the Trustee filed an Application to Employ W. Whitney
 Seals of Cochrun & Seals, LLC; D. Dirk Thomas of Frank S. Buck, P.C.; and John C. Hubbard as
 Special Counsel for the Trustee. 1 It appears to the Court that the Application and Verified Statement of
 the Attorneys to be employed meet the requirements of the Bankruptcy Code and Rules for such
 employment, and that it is in the best interest of the bankruptcy estate that such employment be approved
 subject to an opportunity for objections; now therefore,

         It is ORDERED, ADJUDGED, AND DECREED that W. Whitney Seals of Cochrun & Seals,
 LLC; D. Dirk Thomas of Frank S. Buck, P.C.; and John C. Hubbard shall be and hereby are APPROVED
 as Special Counsel for the Trustee unless an objection to the employment is filed with the Clerk of Court
 within 21 days of the date of entry of this Notice and Order. If a written objection is filed, a hearing will
 be scheduled to consider both the application and the objection.

          Applicant has requested compensation based upon a contingency fee based on the gross settlement
 fee after payment of out-of-pocket expenses. The amount or percentage of the fee requested is not approved
 or disapproved at this time but will be considered when Applicant properly files an Application for
 Compensation.

         It is further ORDERED that if no objection is filed, the fees and expenses under Section 330(a)
 and Section 331 of the Bankruptcy Code may be paid to said professional only as approved by this Court
 on application after notice and hearing pursuant to Rule 2016 of the Federal Rules of Bankruptcy Procedure.

         This Order approves only the employment of the Applicant. Any other or additional Attorneys or
 law firms that expect to receive any compensation or funds (including but not limited to a referral fee) must
 seek and obtain approval of their employment and subsequent approval of any compensation or payment.

 Dated: June 11, 2020                                         /s/ Tamara O. Mitchell
                                                              TAMARA O. MITCHELL
                                                              United States Bankruptcy Judge
 TOM/dgm

 1 The Application reflects employment is sought pursuant to 11 U.S.C. ' 327(a); however, it appears the Debtor
 seeks to employ counsel for a special purpose. Thus, the Application shall be treated as one seeking employment
 pursuant to 11 U.S.C. § 327(e).




Case 19-04693-TOM7             Doc 36     Filed 06/11/20 Entered 06/11/20 15:31:57                     Desc Main
                                         Document     Page 1 of 1
